—In an action, inter alia, to permanently enjoin, the defendants from evicting the plaintiff tenants, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated May 8, 1998, as directed them to deposit rent arrears into court.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendants’ contention, the appeal need not be dismissed on the ground that the order dated May 8, 1998, was superseded by subsequent orders of the same court dated July 17, 1998, and October 9, 1998, respectively. The appeal in this case was limited to so much of the order dated May 8, 1998, as directed the plaintiffs to deposit rent arrears into court. Neither the order dated July 17, 1998, nor the order dated October 9, 1998, alters the plaintiffs’ obligation to deposit rent arrears into court.
The Supreme Court did not err in directing the plaintiffs to deposit rent arrears into court. Since the plaintiffs sought equity in the instant action for injunctive relief, the court was entitled to fashion appropriate equitable relief, including directing the plaintiffs to deposit rent arrears into court. We note that the plaintiffs’ claims of, inter alia, retaliatory eviction and entitlement to rent abatements, some of which have been addressed by the Supreme Court’s subsequent orders, may be asserted as defenses in a summary proceeding. Santucci, J. P., Joy, Feuerstein and Schmidt, JJ., concur.